
	
		I
		111th CONGRESS
		2d Session
		H. R. 5949
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To establish a grant program in the Department of
		  Transportation to improve the traffic safety of teen drivers.
	
	
		1.Short titleThis Act may be cited as the
			 Students Taking Action for Road Safety
			 Act of 2010 or STARS Act of 2010.
		2.Teen driver
			 safety program
			(a)EstablishmentThe
			 Secretary of Transportation shall establish and implement a teen traffic safety
			 grant program under which the Secretary shall make grants to States to
			 implement a statewide program to improve the traffic safety of teen
			 drivers.
			(b)PurposeThe
			 purpose of the program is to support peer-to-peer education and prevention
			 strategies in schools and communities to increase safety belt use and reduce
			 speeding, impaired and distracted driving, underage drinking, and other
			 destructive decisions among teen drivers that lead to injuries and
			 fatalities.
			(c)ApplicationAny
			 State desiring a grant under this section shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require.
			(d)Eligible
			 ActivitiesA State may use funds from a grant under this section
			 to implement a statewide program to improve traffic safety of teen drivers,
			 including activities such as—
				(1)working with
			 student-led groups and advisors from schools to plan and implement teen traffic
			 safety programs;
				(2)providing
			 subgrants to schools throughout the State to support the establishment and
			 expansion of student groups focused on teen traffic safety;
				(3)providing support,
			 training, and technical assistance to establish and expand school and community
			 safety programs for teen drivers;
				(4)creating statewide
			 or regional Web sites to publicize and circulate information on teen safety
			 programs;
				(5)conducting
			 outreach and providing educational resources for parents;
				(6)establishing State
			 or regional advisory councils comprised of teen drivers to provide input and
			 recommendations to the governor and governor’s safety representative on issues
			 related to the safety of teen drivers;
				(7)collaborating with
			 law enforcement;
				(8)organizing and
			 hosting State and regional conferences for teen drivers;
				(9)establishing
			 partnerships and promoting coordination among community stakeholders, including
			 public, not-for-profit, and for-profit entities; and
				(10)funding a position of coordinator for the
			 teen safety program in the State or region.
				(e)Grant
			 amountThe amount of a grant available to a State under this
			 section shall be based on a formula administered by the Secretary. In
			 administering the formula, the Secretary shall consider the number of teen
			 drivers in each State, except that no State that applies for a grant under this
			 section shall receive less than $200,000 annually.
			(f)Supplement not
			 supplantGrant funds provided under this section shall be used to
			 supplement, not supplant, Federal and non-Federal funds available for carrying
			 out the activities described in this section.
			(g)Suballocation of
			 fundsAn agency of a State that receives a grant under this
			 section may suballocate grant funds to one or several nonprofit organizations
			 to carry out the program under this section.
			(h)Technical
			 assistance center and clearinghouse
				(1)Establishment of
			 centerFrom funds provided
			 under subsection (c), the Secretary may use up to $500,000 to contract with a
			 national, nonprofit organization to provide training and technical assistance
			 to State and local officials, student leaders, school advisors, and other
			 entities associated with the grant program established in this section.
				(2)Use of
			 fundsThe center may use funds for training, communications,
			 publications, conferences, meetings and other assistance considered appropriate
			 to develop and sustain a statewide program to improve traffic safety of teen
			 drivers.
				(3)ClearinghouseThe
			 center may operate a national teen traffic safety clearinghouse to develop
			 information and resources for improving the health and safety of teen drivers,
			 disseminate techniques and strategies used for successful teen safety programs,
			 and develop and carry out a public awareness campaign related to the safety of
			 teen drivers.
				(i)Authorization of
			 appropriationsThere is authorized to be appropriated from the
			 Highway Trust Fund (other than the Mass Transit Account) to carry out this
			 section $25,000,000 for each of fiscal years 2011 through 2015.
			3.Teen driver
			 advisory council
			(a)EstablishmentThe
			 Secretary shall establish the National Teen Driver Advisory Council which shall
			 be comprised of teen drivers and leaders in teen traffic safety.
			(b)Strategy and
			 Report
				(1)StrategyThe
			 Council, working with teen drivers and leaders in teen traffic safety,
			 including representatives of appropriate Federal agencies, shall study and
			 develop an education and prevention strategy for reducing injuries and
			 fatalities for teen drivers.
				(2)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit to the appropriate committees of Congress a report containing the
			 results of the study conducted by the Council and a description of the strategy
			 developed.
				4.DefinitionsIn this Act the following definitions
			 apply:
			(1)The term
			 Secretary means the Secretary of Transportation.
			(2)The term
			 teen driver means a driver under the age of 21.
			(3)The term
			 teen traffic safety program includes peer-to-peer education and
			 prevention strategies in schools and communities to increase safety belt use
			 and reduce speeding, impaired and distracted driving, underage drinking, and
			 other destructive decisions among teen drivers that lead to injuries and
			 fatalities.
			
